UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6769



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JAMES MCLAUGHLIN,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CR-94-47, CA-98-953-2)


Submitted:   September 20, 2001            Decided:   October 17, 2001


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished opinion per curiam opinion.


James McLaughlin, Appellant Pro Se. Laura Marie Everhart, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James McLaughlin seeks to appeal the district court’s order

denying his 28 U.S.C.A. § 2255 (West Supp. 2001) motion.            We re-

manded the case for a factual determination of when McLaughlin

placed his notice of appeal in the prison mail system.             The Gov-

ernment produced a log indicating the date was May 4, 2000.

McLaughlin did not challenge the determination.            We find the dis-

trict court did not err in determining the date.            We dismiss the

appeal for lack of jurisdiction because McLaughlin’s notice of

appeal was not timely filed.

     Where the United States is a party, parties are accorded sixty

days after entry of the district court’s final judgment or order to

note an appeal, see Fed. R. App. P. 4(a)(1), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).           This ap-

peal period is “mandatory and jurisdictional.” Browder v. Director,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

December 1, 1999.   McLaughlin’s notice of appeal was placed in the

institution’s   internal   mail   system   on   May   4,   2000.    Because

McLaughlin failed to file a timely notice of appeal or to obtain an

extension for reopening of the appeal period, we deny a certificate

of appealability and dismiss the appeal.          We dispense with oral


                                    2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3